Citation Nr: 0531689	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-22 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for myeloproliferative 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran had active service from November 1952 to November 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In June 2004, the Board remanded this case to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran participated in Operation UPSHOT-KNOTHOLE 
with exposure to ionizing radiation of 0.040 rem.  

3.  Myeloproliferative disorder is not a radiogenic disease. 

4.  The veteran was not treated for myeloproliferative 
disorder during service or until many years thereafter.  

5.  There is competent, medical evidence showing that the 
veteran's currently diagnosed myeloproliferative disorder is 
related to his active military service, including exposure to 
ionizing radiation.  


CONCLUSION OF LAW

Myeloproliferative disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309(d), 3.311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the issue being decided, the Board finds that 
the Agency of Original Jurisdiction (AOJ) has substantially 
satisfied the duties to notify and assist, as required by the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with this issue given the favorable nature of the 
Board's decision with regard to these issues.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The veteran has filed a claim for service connection for 
myeloproliferative disorder, and he has alleged that it is 
due to exposure to ionizing radiation in service.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish 
service connection for a disability, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves 
a medical diagnosis, competent medical evidence is required.  
This burden may not be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for a radiogenic disease may be 
established in one of four ways. First, service connection is 
granted if a veteran had the disease in service or, in the 
case of malignant tumors, if the tumor was manifested to a 
degree of 10 percent or more, within the first post service 
year. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303, 3.307(a)(3), 
3.309(a).

Second, if a veteran participated in service in a radiation- 
risk activity (as defined by statute and regulation) and, 
after service, developed one of certain enumerated cancers, 
it will be presumed that the cancer was incurred in service. 
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Third, if a veteran was exposed in service to ionizing 
radiation and, after service, developed any cancer within a 
period specified for each by law, then the veteran's claim is 
referred to the Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there 
is a reasonable possibility that the disease was incurred in 
service. 38 C.F.R. § 3.311.

Fourth, inasmuch as statutory and regulatory provisions 
regarding service connection for radiogenic diseases do not 
operate to exclude the traditional (direct incurrence) 
approach, service connection may be established based on 
medical evidence of a current disease etiologically related 
to in-service events. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 
1994).

As to the first theory, competent evidence shows that the 
disability at issue here became manifested initially many 
years after the veteran's  November 1954 separation from 
service, specifically, by way of history, not until 1998 
(see, October 2000 statement from a private examiner) and by 
documented diagnosis in 2000 (see, August 2000 VA outpatient 
treatment record).  Therefore, since the disorder was not 
manifested in service or for many years thereafter, service 
connection is not warranted on that basis.  

The Defense Nuclear Agency has confirmed in a May 1978 letter 
that the veteran participated in Operation UPSHOT-KNOTHOLE, 
in May 1953, and that his reconstructed external dose was 
0.040 rem.  Hence, it has been established that he was 
exposed to ionizing radiation.   See 38 C.F.R. § 
3.309(d)(3)(ii).  

However, the veteran has not been diagnosed with one of the 
15 cancers that are presumptively service-connected under 38 
C.F.R. § 3.309(d).  While he has been noted to have 
conditions that are pre-leukemic, leukemia has not been 
diagnosed.  Because the claimed disorder is not listed at 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), his disability 
is not a disease that can be presumptively service connected 
due to any in-service participation in a radiation-risk 
activity. Consequently, as a matter of law, service 
connection cannot be granted here on a presumptive basis 
pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

As to the third method of establishing service connection, 
the disorder at issue is not a radiogenic disease listed in 
38 C.F.R. § 3.311.  Medical articles have been submitted and 
medical opinions have been submitted.  The Board notes, 
however, that 38 C.F.R. § 3.311 does not create a presumption 
for service connection.  Rather, it merely provides special 
procedures for evidentiary development and adjudication of a 
claim.  In this regard, the RO obtained a dose estimate from 
the Defense Nuclear Agency and the veteran was noted to have 
a 0.040 rem total dose estimate.   The Defense Threat 
Reduction Agency stated in a July 2002 letter that an inquiry 
for by the RO for development could not be processed because 
a presumptive radiogenic disease was not shown by the medical 
evidence, a radiogenic disease was not shown, and that there 
was no showing that an unlisted disease was radiogenic.  
Consequently, further development under 38 C.F.R. § 3.311 is 
not required.

Nevertheless, the veteran may still establish service 
connection for myeloproliferative disorder if he can show 
that it began in service or is causally related to his 
military service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

The veteran's service medical records do not show any 
treatment for, or a diagnosis of myeloproliferative disorder, 
and he does not contend that he was treated in service.  
However, as noted above, the evidence establishes that he was 
exposed to ionizing radiation in service. 

The record also shows that the veteran currently has 
myeloproliferative disorder.  VA outpatient treatment records 
dated in August 2000 show suspected myelodysplasia, atomic 
bomb exposure, and the blood and bone marrow tests were 
reported might represent myeloproliferative disorder.  In 
June 2001, it was noted that bone marrow testing was 
consistent with myeloproliferative disorder.  

In addition, this disorder has been related to the veteran's 
inservice exposure to ionizing radiation by physicians.  In 
this regard, in an October 2000 statement, Dr. F. reported 
that over the past two years, the veteran's blood tests had 
shown an increasing pattern of macrorubricytosis.  He 
reported that it was suspected the disorder was on the basis 
of remote radiation exposure.  An office note from this 
examiner dated in November 2000 found that the veteran had 
radiation myelopathy.  In an April 2002 letter, Dr. F. 
indicated in a letter to the veteran that his opinion was 
based in part on Bochkov N P and Oftedal P. "Expected 
Incidence of Cancer Following Nuclear War", The Medical 
Implications of War, Institute of Medicine, 1986, National 
Academy of Sciences, National Academy Press, Washington, D.C.  
The examiner stated that because the veteran had a close 
exposure to the effects of a nuclear weapon during his 
military service, and because there were no other apparent 
risk factors for leukemia, it was a reasonable conclusion 
that the pre-leukemic bone marrow disorder may be the 
consequence of the veteran's exposure to the explosion of a 
nuclear weapon in the past.  

In June 2004, the veteran submitted an undated letter from 
Dr. P. who noted that the veteran is a patient of his and 
that the veteran had been exposed to nuclear material from 
atomic bomb testing.  It was reported that there is an 
increased risk of acute leukemia from ionizing radiation.  It 
was noted that the veteran has an unusual myeloproliferative 
disorder which the examiner stated he would not be able to 
discount the effect from radiation.  

In a July 2004 letter, Dr. F. stated that around 2000 the 
veteran was found to have abnormalities of his blood cells in 
the course of routine medical care.  It was noted that he was 
referred to hematologists and has had at least two bone 
marrow examinations with abnormal findings.  It was noted 
that his anatomic diagnosis is myelofibrosis with myeloid 
metaplasia.  The examiner stated that the etiology of the 
veteran's bone marrow disorder is exposure to the effects of 
an atomic bomb during his military service.  

In this instance, the three requirements for service 
connection have been satisfied.  The nexus opinions in the 
file are offered by physicians, stand uncontradicted in the 
record, and affirmatively associate the veteran's current 
disability with his documented inservice exposure to ionizing 
radiation.  The basis for the finding was presented by one 
examiner and reference to medical literature was provided.  
As such, the Board finds that service connection will be 
granted.  


ORDER

Service connection for myeloproliferative disorder is 
granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


